Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022 has been entered.
 
Claims 1, 6-8 and 10-16 are pending.
Claims 2-5, 9 and 17-20 are cancelled.
Claims 1, 6, 10 and 15 are currently amended.
Claims 1, 6-8 and 10-16 as filed on March 4, 2022 are under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 112(b) are withdrawn, all previous claim rejections under 35 USC 112(d) are withdrawn, and all previous claim rejections under 35 USC 103 over Kim are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

Claim Objections
Claims 1, 10 and 14 are objected to because of the following informalities: 
Claim 1:  “and” should presumably be inserted after “blood”.
Claim 10 should presumably recite “wherein the powder comprises compacted ORC” consistent with the formatting of claims 6-8.  
Claim 14 should also presumably reference “the powder” component of claim 1 because the composition of claim 1 as currently amended is does not appear to be “in the form of particulate aggregates”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to This is a new matter rejection.
	Claim 14 recites being in the form of circumscribed particulate aggregates.  The instant, as-filed specification at page 3 discloses these particulate aggregates in reference to the OC component of the composition of claim 1, not to the composition of claim 1 as currently amended comprising blood.  It is new matter to assign the circumscribed distribution profiles to the compositions newly claimed.  Claim 15 is included in this rejection because it depends from claim 14 and thus also recites new matter.
Claim 16 recites a kit comprising a container comprising a composition comprising blood and ORC in the form of an aggregated powder.  While the instant, as-filed specification discloses a utility of the aggregated ORC powder in the presence of blood, there is no disclosure of a kit comprising a container comprising blood.  This is new matter.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 recites the ORC is in the form of compacted powder, however, claim 1 from which claim 10 depends recites ORC in the form of an aggregated powder.  Claim 10 omits the aggregation limitation of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demirekin et al. “Development of metal ion binded oxidized regenerated cellulose powder as hemostatic agent:  a comparative study with in vivo performance,” Industrial & Engineering Chemistry Research 54:4906-4914, 2015.
Regarding claim 1
Demirekin teach oxidized regenerated cellulose (ORC) powder (aggregates) with 17% carboxyl content and Demirekin illustrate the powder in contact with a bleeding surface in Figure 
Because Demirekin anticipate the ORC powder of claim 1 and the composition of claim 1 comprising blood, the ORC compositions of Demirekin are necessarily characterized by the tissue adhesion prevention potency as claimed because a chemical composition and its properties are inseparable.  See MPEP 2112.01.  
Regarding claim 13
	Demirekin teach thrombin (hemostasis promotor) generation (page 4912, paragraph bridging columns).

Claims 1, 6-8, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilan et al. (US 2017/0128616, published May 11, 2017) as evidenced by Saferstein et al. (US 5,134,229).
Regarding claims 1 and 7
Ilan teach a composition comprising fibers and/or aggregates of oxidized regenerated cellulose (ORC) having a size of 75 to 420 microns; examples of preferred cellulose include Interceed® absorbable adhesion barrier (carboxylic acid content of 15.2% as evidenced by Saferstein, column 2, lines 6-24 and column 9, lines 18-32) and Surgicel® (title; abstract; paragraphs [0018]-[0019], [0030]-[0031], [0097]-[0098], [0106], [0148]; claims).  The composition is combined with blood (paragraph [0060]).  
Because Ilan anticipate the ORC powder of claim 1 and the composition of claim 1 comprising blood, the ORC compositions of Ilan are necessarily characterized by the tissue adhesion prevention potency as claimed because a chemical composition and its properties are 
Regarding claim 6
Ilan teach milling of the ORC (paragraphs [0042], [0079]-[0081], [0108]; claim 9).
Regarding claim 8
Ilan teach the ORC may be subjected to sterilization (paragraphs [0111], [0113]).  While Ilan do not teach sterilization by a gamma irradiation process, the patentability of a product does not depend on its method of production.  See MPEP 2113.
Regarding claim 10
Ilan teach compacting of the ORC (paragraphs [0040], [0079]-[0081], [0108], [0125]; claim 7).
Regarding claim 11
Ilan teach hammer milling and roller compaction (paragraphs [0106], [0115], [0125], [0148]-[0149], [0151]).
Regarding claim 13
Ilan teach at least one compound selected from the group inclusive of a divalent cation selected from inter alia calcium and/or a polysaccharide (paragraphs [0021]-[0025]; claim 3).  Ilan teach calcium chloride (paragraphs [0027]-[0028]).

Claims 1, 6-8, 10, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. ‘618 (US 2017/0128618, published May 11, 2017, of record) as evidenced by Saferstein et al. (US 5,134,229).
Regarding claims 1 and 10
	Wang ‘618 teach compacted, hemostatic aggregates of oxidized regenerated cellulosic (ORC) fibers; examples of preferred cellulose include Interceed® absorbable adhesion barrier (carboxylic acid content of 15.2% as evidenced by Saferstein, column 2, lines 6-24 and column 9, lines 18-32) and Surgicel®  (title; abstract; paragraphs [0024], [0034]-[0035]; claims).  Hemostatic properties are reported for compositions comprising blood (Example 4, paragraphs [0073]-[0074], Table 2).
Because Wang ‘618 anticipate the ORC powder of claim 1 and the composition of claim 1 comprising blood, the ORC compositions of Wang ‘618 are necessarily characterized by the tissue adhesion prevention potency as claimed because a chemical composition and its properties are inseparable.  See MPEP 2112.01.  In further support of this presumption, Example 1 at pages 26-28 of the instant, as-filed specification evidences powderized Interceed® is characterized by an adhesion prevention potency of about 135% (page 28, lines 20-21; Figure 1).
Regarding claim 6
Wang ‘618 teach milling the ORC (paragraphs [0024], [0026], [0038]; claim 1).
Regarding claim 7
	Wang ‘618 teach the aggregates have a D15 greater than about 80 microns and a D90 less than about 370 microns (paragraphs [0024]-[0025], [0043]; claim 11).
Regarding claim 8
Wang ‘618 teach the ORC may be subjected to sterilization (paragraphs [0039], [0040]).  While Wang ‘618 do not teach sterilization by a gamma irradiation process, the patentability of a product does not depend on its method of production.  See MPEP 2113.
Regarding claim 11

Regarding claim 13
	Wang ‘618 teach additives such as carboxymethyl cellulose (CMC) or other polysaccharides, calcium salts, anti-infective agents, hemostasis promoting agents, gelatin, collagen or combinations thereof (abstract).
Regarding claims 14 and 15
Wang ‘618 teach the aggregates have a D15 greater than about 80 microns, a D50 from about 140 to 250 microns, and a D90 less than about 370 microns (paragraphs [0024]-[0025], [0043]; claim 11).  Wang ‘618 teach a bulk density greater than 0.45 g/mL (paragraph [0025]; claims 18-20).  Wang ‘618 teach the aggregates comprise a plurality of interconnected cellulosic fibrils having a dimension along its longest axis less than about 500 and greater than about 50 microns (claim 18).

Claims 1, 6 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. ‘974 (US 2013/0316974, published November 28, 2013, of record) as evidenced by Saferstein et al. (US 5,134,229).
Regarding claims 1, 6 and 10
	Wang ‘974 teach compacted oxidized regenerated cellulosic (ORC) powder (aggregates), processed in a compaction device such as a ball mill; examples of preferred cellulose include Interceed® absorbable adhesion barrier (carboxylic acid content of 15.2% as evidenced by Saferstein, column 2, lines 6-24 and column 9, lines 18-32) and Surgicel®  (title; abstract; 
Because Wang ‘974 anticipate the ORC powder of claim 1 and the composition of claim 1 comprising blood, the ORC compositions of Wang ‘974 are necessarily characterized by the tissue adhesion prevention potency as claimed because a chemical composition and its properties are inseparable.  See MPEP 2112.01.  In further support of this presumption, Example 1 at pages 26-28 of the instant, as-filed specification evidences powderized Interceed® is characterized by an adhesion prevention potency of about 135% (page 28, lines 20-21; Figure 1).
Regarding claims 7
	Wang ‘974 teach the aggregates have a D15 greater than about 80 microns and a D90 less than about 370 microns (paragraphs [0024]-[0025], [0043]; claim 11).
Regarding claim 11
Wang ‘974 teach roller compaction or hammer milling (paragraphs [0014], [0040]-[0048]; claim 3).
Regarding claim 12
Wang ‘974 teach an average particle size of 1.75 to 116 microns with a median size of 36 microns (paragraph [0014]; claim 9).
Regarding claim 13
	Wang ‘974 teach additives such as carboxymethyl cellulose (CMC) or other polysaccharides, calcium salts, anti-infective agents, hemostasis promoting agents, gelatin, collagen or combinations thereof (paragraph [0015]).

The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Demirekin et al. “Development of metal ion binded oxidized regenerated cellulose powder as hemostatic agent:  a comparative study with in vivo performance,” Industrial & Engineering Chemistry Research 54:4906-4914, 2015.
	The teachings of Demirekin have been described supra with regard to the anticipation of claims 1 and 13.  Claims 1 and 13 are therefore also obvious over Demirekin.  Demirekin further teach particle size distributions of the ORC between 10 and 100 microns or from 5 to 50 microns (page 4910, rhc and Figures 6 and 7).  Although the ranges taught by Demirekin do not fall entirely within the claimed range, the ranges taught by Demirekin overlap the claimed range, sufficient for prima facie obviousness.  See MPEP 2144.05 I. 

Claims 1, 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Demirekin et al. “Development of metal ion binded oxidized regenerated cellulose powder as hemostatic agent:  a comparative study with in vivo performance,” Industrial & Engineering Chemistry Research 54:4906-4914, 2015 as applied to claims 1, 7 and 13 above, and further in view of Loth et al. (US 4,536,217, published August 20, 1985).
The teachings of Demirekin have been described supra.
Demirekin do not teach gamma irradiation as required by claim 8.
This deficiency is made up for in the teachings of Loth.
Loth teach regenerated cellulose particles as an absorbent dressing for wounds (title; abstract; claims).  The particles may be sterilized by gamma rays for packing into containers (column 2, lines 3-19; column 3, lines 1-15; Example 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sterilize the ORC powders of Demirekin by gamma rays as . 


Claims 1, 6-8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ilan et al. (US 2017/0128616, published May 11, 2017) as evidenced by Saferstein et al. (US 5,134,229, published July 28, 1992) in view of Loth et al. (US 4,536,217, published August 20, 1985).
Ilan is applied under a different interpretation of claim 8
The teachings of Ilan have been described supra with regard to the anticipation of claims 1, 6-8, 10, 11 and 13.  Claims 1, 6-8, 10, 11 and 13  are therefore also obvious over Ilan.  Ilan further teach the ORC may be subjected to sterilization (paragraphs [0111], [0113]).
Ilan do not teach gamma irradiation as required by claim 8.
This deficiency is made up for in the teachings of Loth.
Loth teach regenerated cellulose particles as an absorbent dressing for wounds (title; abstract; claims).  The particles may be sterilized by gamma rays for packing into containers (column 2, lines 3-19; column 3, lines 1-15; Example 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sterilize the ORC powders of Ilan by gamma rays as taught by Loth for packing into containers prior to applying the ORC powders to a wound (and thereby contacting the sterilized ORC powders with blood). 

Claims 1, 6-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ilan et al. (US 2017/0128616, published May 11, 2017) as evidenced by Saferstein et al. (US 5,134,229, published July 28, 1992) optionally in view of Loth et al. (US 4,536,217, published August 20, 1985) as applied to claims 1, 6-8, 10, 11 and 13 above, and further in view of Wang et al. ‘974 (US 2013/0316974, published November 28, 2013, of record).
	The teachings of Ilan and optionally Loth have been described supra.
	Ilan do not teach an average particle size of 1.75 to 116 microns with a median size of 36 microns as required by claim 12.
	These deficiencies are made up for in the teachings of Wang ‘974 .
Wang ‘974 teach compacted ORC powder having been processed in a compaction device such as a bill mill, roller or hammer mill (title; abstract; paragraphs [0001], [0014]-[0015], [0017], [0037]; claims).  The compacted powder has a density of at least 0.45 g/cm3 and/or an average particle size of 1.75 to 116 microns with a median size of 36 microns (paragraphs [0014], [0029], [0034]), as required by instant claim 12.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the ORC powders of Ilan to have a density or/and an average particle size as taught by Wang’ 974 because ORC powders so characterized are effective hemostats.  There would be a reasonable expectation of success because the particle size taught by Wang ‘974 is consistent with the particle size taught by Ilan of 75 to 420 microns for the ORC fiber aggregates.

Claims 1, 6-8, 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ilan et al. (US 2017/0128616, published May 11, 2017) as evidenced by Saferstein et al. (US 5,134,229, published July 28, 1992) optionally in view of Loth et al. (US 4,536,217, published August 20, 1985) as applied to claims 1, 6-8, 10, 11 and 13 above, and further in view of Wang et al. ‘618 (US 2017/0128618, published May 11, 2017, of record).
	The teachings of Ilan and optionally Loth have been described supra.
	Ilan do not teach aggregates with a D15 greater than 80 microns, D50 from 140 to 250 microns, D90 less than 370 microns, and/or a bulk density greater than 0.45 g/mL as required by claim 14.
	Ilan do not teach a long dimension from about 50 to 500 microns as required by claim 15.
	These deficiencies are made up for in the teachings of Wang ‘618.
Wang ‘618 teach compacted hemostatic aggregates of cellulose fibers inclusive of oxidized regenerated cellulose (ORC); the compacted aggregates are prepared by a process comprising milling and roller compacting (title; abstract; paragraphs [0024]; Figure 1; claims).  The resulting materials produce aggregates having dimensions along their longest axis of 75 to 300 microns (paragraph [0024]; claims 18-20), as required by instant claim 15.  The target aggregates are characterized by a size distribution having a D15 greater than 80 microns, D50 from 140 to 250 microns, D90 less than 370 microns (paragraph [0024]; claims 18-20), as required by instant claim 14.  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the ORC powders of Ilan to have a longest dimension and a size distribution as taught by Wang ’618 because ORC powders so characterized are effective hemostats.  There would be a reasonable expectation of success because the particle size taught by Wang ‘618 is consistent with the particle size taught by Ilan of 75 to 420 microns for the ORC fiber aggregates.

Response to Arguments
Applicant's arguments have been considered but are substantially moot in light of the new grounds of rejection necessitated by amendment.
	To the extent that Applicant’s Remarks continue to allege a superior anti-adhesion property (Remarks, page 5), while the instant, as-filed specification provides antecedent basis for the claimed property at page 3, the sole exemplary embodiment is drawn to a comparison of milled/ground Interceed® to the intact fabric (e.g., pages 8, 26-28 and Figure 1).  Milled/ground Interceed® is known to the prior art as evidenced at least by the art of record.  Something old does not become patentable upon the discovery of a new property.  See MPEP 2112.  Furthermore, it is known to the prior art that oxidized celluloses inclusive of oxidized regenerated cellulose having a carboxyl group content of about 15.2% and in particular powdered oxidized celluloses prevent surgical adhesions (e.g., Kumar (US 6,627,749, IDS reference filed May 5, 2020), Kim et al. (KR 2015/0075516 A, of record)).  And it is known to the prior at that particulate cellulose wound treatments have benefits over dressings which must be cut and shaped according to the wound (e.g., Loth et al. (US 4,536,217), MacDonald et al. “An in vivo comparison of the efficacy of hemostatic powders, using two porcine bleeding models,” IDS reference filed May 5, 2020). 
	To the extent that Applicant contends their result is surprising because the effectiveness of Interceed® is limited in the presence of bleeding (Remarks, pages 5-6 and repeated at pages 7 and 9), Applicant is reminded that the instant, as-filed specification in Figure 1 discloses Interceed® fabric to be effective in reducing adhesions.  While Figure 1 shows the Interceed® powder is better than the fabric, to properly establish unexpected results as an indicia of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kablik et al. (US 2010/0121261) teach dry powders which are applied directly to a wound and which reduce adhesions (title; abstract; claims).
	Ouyang et al. (US 2017/0333477) teach polymer compositions for tissue repair comprising at least one blood component, a polymer such as chitosan, and at least one inorganic salt such as NaCl; the blood accelerates the solidification of the chitosan
(title; abstract; paragraphs [0006], [0031]-[0033]; claims).
Wu et al. “Oxidized regenerated cellulose-based hemostat with microscopically gradient structure,” Carbohydrate Polymers 88:1023-1032, 2012 teach improved biodegradability with lower carboxyl content (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633